Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 1 of 17




            Appendix C
         Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 2 of 17



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

IN RE:

EX PARTE APPLICATION OF
GULF INVESTMENT CORPORATION FOR                        Case No. __________
AN ORDER TO OBTAIN DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. §1782



                        DECLARATION OF NICHOLAS BORTMAN

               Pursuant to 28 U.S.C. § 1746, I, Nicholas Bortman, declare under penalty of perjury

as follows:

       1.      I am a director of Raedas Consulting Limited (“Raedas”), an investigations firm

based in London, England, which provides litigation and arbitration support in complex global

disputes, asset-tracing and enforcement of judgments and arbitral awards. Before founding Raedas,

I served as a partner and co-chair of the dispute consulting group of GPW, a London-based

investigations firm. I established GPW’s office in the United Arab Emirates. I received a

bachelor’s degree from New York University in 2000 and a master’s degree from the London

School of Economics in Political Science in 2005.

       2.      Quinn Emanuel Urquhart & Sullivan, LLP, counsel to Gulf Investment Corporation

(“GIC”), engaged Raedas relating to legal matters involving The Port Fund L.P. (“Port Fund”),

a private equity fund in which GIC is a significant limited partner.

       3.      I submit this declaration in support of the application submitted by GIC

(“Application”) in the Southern District of New York for an order under 28 U.S.C. § 1782

authorizing GIC to take discovery from: (a) Bank of America, N.A. (“Bank of America”); (b) The

Bank of New York Mellon (“Bank of New York”); (c) Citibank, N.A. (“Citibank”); (d) Deutsche
           Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 3 of 17



Bank AG, New York Branch (“Deutsche Bank USA”); (e) Deutsche Bank Trust Company USA

(“Deutsche Bank Trust”); (f) Goldman Sachs and Co. (“Goldman Sachs”); (g) HSBC Bank

USA, N.A. (“HSBC”); (h) J.P. Morgan Chase Bank, N.A. (“J.P. Morgan”); (i) Mashreqbank

PSC, New York Branch (“Mashreqbank”); (j) National Australia Bank Limited, New York

Branch (“National Australia Bank”); (k) Standard Chartered Bank, New York Branch

(“Standard Chartered”); and (l) Wells Fargo Bank N.A. (“Wells Fargo”) (collectively,

“Correspondent Banks”).

        4.       As described further below and in the Application, I understand that GIC seeks

documents and information from the Correspondent Banks relating to, among other things, USD

transactions: (a) concerning the Port Fund’s investment in Clark Global City, a major greenfield

airport infrastructure site in the Philippines (“Clark Asset”);1 (b) concerning the Port Fund’s

investment in Philippine shipping company Negros Navigation Co., Inc. (“Negros Navigation”);

(c) concerning the Port Fund’s investment in Damietta International Ports Company (“DIPCO”);

(d) between the Port Fund, its general partner, its placement agent and administrator, and its fund

manager (collectively, “Port Fund Companies”) and the Port Fund’s advisors; (e) between the

Port Fund Companies and lobbying firms that worked on behalf of the Port Fund (“Lobbying

Firms”); (f) between the Port Fund Companies and public relations companies that may have

worked on behalf of the Port Fund (“Public Relations Companies”); (g) between the Port Fund

Companies and entities controlled by the former parent of the Port Fund’ s placement agent and

administrator, Kuwait and Gulf Link Transport Company K.S.C.P. (“KGL”) (“Related



1
         At various times the Clark Asset has been also been referred to as the Sabah Al-Ahmad Global Gateway
Logistics City and Clark Global City. See, e.g., Miguel R. Camus, Duterte pal continues expansion, buys 177-ha Clark
property, INQUIRER (PHILIPPINES) (Nov. 18, 2017), https://business.inquirer.net/240955/duterte-pal-continues-
expansion-buys-177-ha-clark-property; Jun Malig, Kuwait firm to invest $3B in Clark project, INQUIRER (PHILIPPINES)
(Mar. 28, 2012), https://business.inquirer.net/51557/kuwait-firm-to-invest-3b-in-clark-project.



                                                         2
              Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 4 of 17



Companies”); and (h) between the Port Fund Companies and certain companies outside of the

Related       Companies      that   have     suspicious/hidden       ownership       structures     (“Anomalous

Companies”), (collectively, “Requested Discovery”).

         5.       I further understand that the Requested Discovery is being sought to support claims

that GIC is considering pursuing in the Cayman Islands in relation to the Port Fund

(“Contemplated Cayman Litigation”).

         6.       I am familiar with the information set forth in this declaration either from personal

knowledge, witness interviews or on the basis of documents I have prepared and/or reviewed.

Because I submit this declaration specifically in support of the Application, it does not contain

each and every fact within my knowledge regarding the topics discussed herein.2

         I.       KEY ENTITIES AND INDIVIDUALS

         7.       The Port Fund is a Cayman Islands exempted limited partnership organized on

March 21, 2007.3 It is a private equity fund with limited partners that include GIC.4 Although the

Port Fund had intended to raise capital commitments of USD 500 million,5 it only managed to

amass USD 188 million.6




2
          I also certify that the exhibits attached hereto are true and correct copies of the original documents. The
translation provided is as a courtesy and has not been certified.
3
         See Ex. A, Port Fund registration report.
4
         See Ex. B, GIC subscription booklet.
5
         See Ex. C, 2007 Port Fund executive summary.
6
         See Ex. D, 2016 Port Fund Financials at p. 17; see also Press Release, Port Fund, The Port Fund achieves
success despite challenges (Nov. 29, 2017), https://news.kuwaittimes.net/website/port-fund-achieves-success-
despite-challenges/ (hereinafter, “November 2017 Port Fund Press Release”) (noting capital commitments of USD
188 million).




                                                         3
          Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 5 of 17



        8.       KGL Investment Company KSCC (“KGLI”) is a Kuwaiti private equity and

venture capital firm established in 2006.7 KGLI is the sponsor of and the placement agent and

administrator for the Port Fund.8

        9.       Port Link GP Ltd. (“Port Link”) is a Cayman Islands exempted limited company

incorporated on March 8, 2007.9 Port Link is the Port Fund’s general partner.10

        10.      Emerging Markets PE Management Limited (“EMPEML”) is a Cayman Islands

exempted limited company incorporated on March 8, 2007.11 EMPEML, which was known as

KGL Investment Cayman Ltd. until at least August 2017 (collectively with EMPEML, “Fund

Manager”),12 serves as the Port Fund’s investment manager pursuant to an Investment

Management Agreement, dated June 28, 2007 (“IMA”).13 The Fund Manager was previously a

wholly owned subsidiary of KGLI.14




7
         See, e.g., Aaron Gregg & Anu Narayanswamy , With food supply of U.S. troops at stake and executives facing
prison, Kuwaiti company launches lobbying blitz, WASH. POST (Sept. 11, 2019), https://www.washingtonpost.com/
business/economy/with-us-military-funding-at-stake-and-executives-facing-prison-kuwaiti-food-company-launches-
a-global-lobbying-blitz/2019/09/11/4422e70e-c903-11e9-a1fe-ca46e8d573c0_story.html.
8
        See Ex. C.
9
        See Ex. E, Port Link registration report.
10
        See Ex. C.
11
        See Ex. F, EMPEML registration report.
12
        See Ex. G, Email from Dato Capital; Ex. F, EMPEML registration report.
13
        See Ex. H, EMPEML DIFC claim form.
14
         See Ex. I, FARA Registration Statement, Exhibit A, filed by Marathon Strategies LLC on behalf of KGLI
on July 30, 2019, https://efile.fara.gov/docs/6289-Exhibit-AB-20190730-12.pdf (noting that “[KGLI] is an investment
company that, through a wholly-owned subsidiary, managed a separate private equity fund named The Port Fund,
which invested in ports and related infrastructure projects”).




                                                        4
            Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 6 of 17



        11.      Marsha Lazareva (“Lazareva”) is the Vice Chairman and Chief Executive Officer

of KGLI and is a former director of both Port Link and the Fund Manager.15 Saeed Dashti

(“Dashti”) is the Chairman of the KGL Group of Companies and was a director of Port Link.16

        12.      In 2012, Lazareva and Dashti, among others, were criminally charged in Kuwait

with misappropriation of public funds invested in the Port Fund.17 On November 11, 2019,

Lazareva and Dashti were convicted by a Kuwaiti court and sentenced to imprisonment for 15

years in connection with these charges.18

        13.      In 2015, Lazareva and Dashti, among others, were separately criminally charged in

Kuwait with embezzlement from the Kuwait Ports Authority (“KPA”) related to an advisory

services contract between KPA and KGLI.19 On May 6, 2018, Lazareva and Dashti were convicted

by a Kuwaiti court and sentenced to imprisonment for 10 and 15 years, respectively, in connection

with these charges.20 Although that conviction was overturned by the Kuwait Court of Appeal on

procedural grounds, Lazareva and Dashti are currently awaiting rehearing in connection with this

matter.21




15
         See Ex. J, Lazareva’s Application for Interim Measures at ¶¶ 6, 41 (referring to the Fund Manager by its
prior name KGL Investment Cayman Ltd.) .
16
        See Ex. C; Ex. J at ¶ 38.
17
         See Ex. K, Press Release, KPA, Discovery of a systematic funded campaign to attack the State of Kuwait
and the Kuwait Port Authority in the United States of America in order to subvert justice in Kuwait (Aug. 17, 2019),
http://www.kpa.gov.kw/assets/pdfs/KPA%20Press%20Release-17-august-2019.pdf. The Port Fund’s limited partners
include two Kuwaiti state-owned entities: the KPA and the Kuwait Public Institution for Social Security. See id.
18
         See, e.g., Joseph N. DiStefano, Ex-Main Line investor with friends in Congress ‘shelters’ at Russian embassy
after 15- year Kuwait sentence: report, PHILADELPHIA INQUIRER (Nov. 11, 2019), https://www.inquirer.com/news/
lazareva-kuwait-us-supply-free-yvan-20191111.html.
19
        See Ex. K.
20
        See, e.g., Adam Zagorin, Inside the Cutthroat World of Billion-Dollar Military Supply Contracts, FOREIGN
POLICY (May 7, 2018), https://foreignpolicy.com/2018/05/07/billion-dollar-military-supply-contracts/
21
        See Ex. K.




                                                         5
           Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 7 of 17



         14.     Mark Williams (“Williams”) is KGLI’s Investment Director, the Chief Executive

Officer of KGLI subsidiary KGL Investment Company Asia, and the President of Global Gateway

Development Corporation (“GGDC”), one of the special purpose vehicles created by the Port

Fund in April 2008 for its investment in the Philippines.22

         II.     MISCONDUCT INVOLVING THE PORT FUND

         15.     The Port Fund made just five investments.23 Three investments were written off.24

Two investments – the Clark Asset and Negros Navigation – generated sufficient profits to allow

for distributions to the Port Fund’s limited partners.

         16.     Raedas has obtained evidence showing: (a) discrepancies in the quantum of

investment, ownership structure, and sale valuation of the Clark Asset; (b) unexplained, favorable

treatment of a party related to KGLI under a loan agreement related to the Port Fund’s unprofitable

investment in DIPCO; (c) litigation in Dubai involving the Fund Manager that resulted in an

uncontested USD 57 million judgment against the Port Fund and Port Link; (d) the Port Fund’s

engagement of a non-arm’s length financial advisor, Apache Asia Limited (“Apache Asia”),

purportedly to assist with transactions relating to at least two of its investments; and (e) the

engagement of lobbying and public relations firms who were hired in the name of the Port Fund,

without the knowledge or consent of the Port Fund’s limited partners.




22
        See, e.g., Mark Williams, KGL Investment Company Asia, https://www.kgliasia.com/index.php/2012-03-
14-03-09-46/2012-03-14-03-11-58/2012-03-14-03-23-25; Ex L; Cayman Search Report for GGDC.
23
         See Ex. M, Port Fund Marketing Brochure at pp. 27-31.
24
         See Ex. N, November 22, 2019 Letter from Port Fund to LPs (noting only two distributions from the Port
Fund).




                                                       6
          Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 8 of 17



                 A.       Clark Asset

        17.      There are material discrepancies in the reported value of the Port Fund’s investment

in the Clark Asset. A 2012 report states that the Port Fund had invested USD 200 million in the

Clark Asset and planned to invest an additional USD 500 million.25 A 2014 press release states

that the Port Fund had invested USD 100 million and pledged to invest an additional USD 150

million by the end of 2015.26 Raedas’ investigation, however, has not uncovered evidence of an

investment of this amount, but rather of an investment well under USD 100 million, significantly

lower than all reported figures.

        18.      In April 2014, the Port Fund transferred its interest in the Clark Asset to a third

party. Thereafter, Williams (acting as the President of GGDC) sent a letter to Peregrine

Development Inc. (“Peregrine”), a developer on the Clark Asset, asserting that the Port Fund was

no longer the majority owner of the Clark Asset.27 Raedas has not identified any contemporaneous

evidence that the Port Fund announced it had sold its interest in the Clark Asset.

        19.       Through a complex series of subsequent (and also undisclosed) transactions

involving another special purpose vehicle, GGDC Holdings (“GGDH”), the Port Fund apparently

regained control of the Clark Asset by October 19, 2017 – the date upon which it was disclosed

that the Port Fund had sold the Clark Asset to Clark Global City Corporation (“CGCC”), a

subsidiary of Philippine holding company Udenna Development Corporation (“Udenna”).28



25
         See Press Release, Republic of the Philippines, Private-Public Partnership Center Press, Aquino welcomes
global logistics group’s plan to invest $500M (Jan. 10, 2012), https://ppp.gov.ph/in_the_news/aquino-welcomes-
global-logistics-groups-plan-to-invest-500m/.
26
         See GGDC assumes $3-billion            Clark   project,   SUNSTAR     PHILIPPINES   (Sept.   8,   2014),
https://www.sunstar.com.ph/article/365697.
27
        See Ex. O, April 14, 2014 Letter from Williams to Peregrine.
28
       See Ex. P, Commission-Decision-No.-27-M-035-2017 (noting the approval of the sale of GGDH’s shares to
CGCC); Doris Dumlao-Abadilla, Duterte pal buys $1-B Clark logistics project, PHILIPPINE DAILY INQUIRER (Oct. 21,



                                                        7
           Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 9 of 17



        20.      CGCC’s audited financial statements for the year ended December 31, 2017, show

that it paid PHP 50.179 billion (approximately USD 959 million) for the Clark Asset.29

        21.      On November 22, 2017, the Port Fund wrote to its limited partners to inform them

that (a) the Port Fund had successfully exited its investment in the Clark Asset in November 2017;

(b) with the completion of the sale of the Clark Asset, the Port Fund has exited all of its

investments; and (c) in addition to an earlier October 2016 distribution of USD 30 million to the

Port Fund’s limited partners stemming from the Negros Navigation investment exit, the Port Fund

was now intending to distribute approximately USD 340 million to its limited partners by the end

of 2017, resulting in a total distributions of USD 370 million to the limited partners.30

        22.      On November 29, 2017, the Port Fund issued a press release announcing the

“successful exit of [its] investments doubling its Fund’s capital from $188 million to $380 million

and generating an annual return of 10 percent over 10 years.”31

        23.      Weeks earlier on November 14, 2017, in a transaction for which Raedas has not

identified evidence of contemporaneous disclosure, Philippine bank BDO Unibank transferred

approximately USD 496 million to Port Link’s account at Dubai’s state-owned Noor Bank in

connection with the sale of the Clark Asset.32 As part of this transfer, the funds passed through an




2017), https://business.inquirer.net/238999/duterte-pal-buys-1-b-clark-logistics-project (noting that “Udenna bought
the project from Kuwaiti fund KGL Investment Co. (KGLI), which started the project”).
29
        See Ex. Q, CGCC’s financial statements for the year ended December 31, 2017.
30
        See Ex. M; see also Ex. R, February 7, 2019 letter from the Port Fund to GIC.
31
        See November 2017 Port Fund Press Release.
32
         See Ex. S, Swift receipt, November 2017; see also Davide Barbuscia, Kuwait asks Dubai to release funds
frozen in money laundering probe – letter, REUTERS (Nov. 9, 2018), https://www.reuters.com/article/us-emirates-
kuwait-probe-exclusive/exclusive-kuwait-asks-dubai-to-release-funds-frozen-in-money-laundering-probe-letter-
idUSKCN1NE26T (hereinafter, “Reuters Article”) (noting same); Dodo Dulay, BSP, AMLC and the Kuwait-Dubai
money feud, MANILA TIMES (Dec. 11, 2018), https://www.manilatimes.net/2018/12/11/opinion/columnists/bsp-amlc-
and-the-kuwait-dubai-money-feud/480836/480836/ (hereinafter, “Manila Times Article”) (noting same).




                                                         8
          Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 10 of 17



account at Citibank, which acted as a U.S. intermediary for the transfer.33 Immediately upon arrival

in Dubai, however, these funds were frozen by the UAE Central Bank under suspicion of money

laundering.34

         24.      Raedas has not identified satisfactory acknowledgement by the Port Fund of the

discrepancy between (a) the USD 496 million transferred to Port Link’s account and the near USD

1 billion sale figure for the Clark Asset reported in the Philippines; or (b) the USD 496 million

transferred to Port Link’s account and the Port Fund’s announcement that it planned to distribute

USD 340 million to its limited partners from the sale of the Clark Asset.35

         25.      Although the USD 496 million of acknowledged Port Fund monies relating to the

sale of the Clark Asset were unfrozen in February 2019,36 to date, the Port Fund has only sought

to distribute USD 305 million in exit proceeds to its limited partners.37 Raedas has not identified

evidence of a credible explanation from the Port Fund for the further discrepancy between the

USD 496 million exit figure and the smaller USD 305 million distribution.38




33
         See Ex. S; see also Reuters Article; Manila Times Article.
34
         See, e.g., Reuters Article; Manila Times Article.
35
         Indeed, it was not until after authorities in Dubai froze these funds transferred to Port Link’s account at Noor
Bank on suspicions of money laundering – thereby exposing the incorrect amounts at which the Port Fund previously
stated that it exited the Clark Asset – that Lazareva and Williams acknowledged that this USD 496 million amount
belonged to the Port Fund. See, e.g., May 21, 2018 Lazareva tweet, https://twitter.com/MarshaLazareva/status/
998735377488842752 (raising questions about the frozen funds); June 2, 2018 Williams tweet, https://twitter.com/
MarkWilliamsJD/status/1002957234966597632 (seeking assistance in securing the release of the funds).
36
         See, e.g., Press Release, Port Fund, The Port Fund Successfully Secures Release of $496 Million Frozen in
Dubai (Feb. 5, 2019), https://www.prnewswire.com/news-releases/the-port-fund-successfully-secures-release-of-
496-million-frozen-in-dubai-300789828.html.
37
         See Ex. T, September 23, 2019 letter from Walkers.
38
         A similar unexplained discrepancy exists between the exit figure and distribution in the Port Fund’s sale of
Negros Navigation. Of the USD 120 million exit proceeds, the Port Fund said only that an amount of USD 61.9 million
was used to settle “a loan outstanding for [GGDC] and other liabilities of the Fund.” See Ex. U, October 10, 2016
Letter from TMF Mauritius Limited (the Port Fund’s administrators) to Lazareva. The Port Fund has provided no
information as to the nature of the loan or the “other liabilities.”




                                                             9
          Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 11 of 17



                  B.      Damietta

        26.       In 2007, the Port Fund provided a USD 20 million convertible loan to another KGL

group entity, KGL International for Ports, Warehousing and Transport KSCC (“KGLIP”),39 at an

interest of 28% per annum.40 The loan was convertible into two million shares in DIPCO, the

vehicle for the Port Fund’s unprofitable investment in Damietta, Egypt.41

        27.       In 2014, the entirety of the loan and its interest was written off.42 Raedas has not

identified any evidence of an explanation for this write-off, nor of any attempt to convert the loan

into shares in DIPCO, or to recover the loan.

        28.       Presumably as a result of the loan cancellation, the parent company of KGLIP,

KGL, was able to strengthen its balance sheet by reflecting a corresponding decrease in its

liabilities from KD 3.9 million in its audited financial statements for the period ending December

31, 2014,43 with a further decrease in KD 3.4 million in its audited financial statements for the

period ending December 31, 2015.44

        29.       The Port Fund’s investment in Damietta has been the subject of no fewer than three

separate arbitration disputes including allegations of commingling.45


39
         The financial statements and website of KGLIP’s parent company, KGL, variously refer to KGLIP as “KGL
International for Ports, Warehousing & Transport Company K.S.C. (Closed),” “KGL Ports International Company
K.S.C. (Closed),” and “KGL Ports International K.S.C.C.” See, e.g., Ex. V, KGL 2014 financial statements at 32, 33;
KGL website, http://www.kgl.com/Services/Supply%20Chain%20Management/KGLPI.aspx.
40
        See Ex. W, Port Fund 2009 financial statements at p. 13.
41
        See id.
42
        See Ex. X, Port Fund 2014 financial statements at p. 13.
43
        See Ex. V at 33 (noting that KGLIP’s total liabilities decreased from KD 29.2 in 2013 to KD 25.3 in 2014).
44
         See Ex. Y, KGL 2015 financial statements at 33 (noting that KGLIP’s total liabilities decreased from KD
25.3 in 2014 to KD 21.9 in 2015).
45
          See, e.g., KGL Logistics, KGL deny news on ruling against Egypt’s DPA, MUBASHER (Oct. 6, 2019),
https://english.mubasher.info/news/3539846/KGL-Logistics-KGL-deny-news-on-ruling-against-Egypt-s-DPA/;
Cosmo Sanderson, Egypt threatened with claim over cancelled port project, GLOBAL ARBITRATION REVIEW (Nov. 26,
2018), https://globalarbitrationreview.com/article/1177277/egypt-threatened-with-claim-over-cancelled-port-project;



                                                        10
          Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 12 of 17



                 C.       Dubai Litigation

        30.      On July 9, 2018, EMPEML filed a USD 57 million claim (“Claim Form”) against

the Port Fund and Port Link in the Dubai International Financial Centre (“DIFC”) Courts, alleging,

among other things, that the Port Fund and Port Link were in breach of the IMA for having

withheld payments due to EMPEML in connection with the sale of the Clark Asset.46

        31.      The Claim Form states that the Investment Manager, under the terms of the IMA

and Limited Partnership Agreement (“LPA”) entered into between the Port Fund’s limited partners

and Port Link, was owed penalty interest on its management fees, and that it was entitled to receive

a distribution even before any of the limited partners had been paid.47 These statements are not

accurate in view of the terms of the LPA.48

        32.      Despite the fact that the Port Fund and Port Link are Cayman entities without any

substantial ties to Dubai,49 the Port Fund and Port Link (a) voluntarily submitted to the jurisdiction

of the DIFC court; and (b) declined to submit a substantive defense to the Claim Form.50

        33.      Within two weeks of the Claim Form being filed, the DIFC court issued a judgment

for USD 57 million against the Port Fund and Port Link.51 Raedas has not identified any evidence



ICC orders Damietta Ports to pay Doosan $74 million, PORTSEUROPE (Jan. 18, 2018), https://www.portseurope.com/
icc-orders-damietta-ports-to-pay-doosan-74-million/.
46
        See Ex. H, EMPEML DIFC claim form.
47
        See id
48
          See LPA, Ex. D, to Declaration of Kristin N. Tahler (filed contemporaneously herewith) at §4.3 (governing
the amounts and priority of distributions). Pursuant to LPA §4.3(b), the Port Fund’s limited partners were to receive
distributions prior to any amounts being distributed to the Investment Manager. Id. At the time the DIFC Claim was
filed on July 9, 2018, GIC had not received any distributions in connection with the Clark Asset. See, e.g., Ex. T
(noting that distributions related to the Clark Asset were not made until February 2019).
49
         Raedas has not been able to identify any evidence that the Port Fund or Port Link had ties to Dubai beyond
Port Link’s account at Noor Bank.
50
        See Ex. Z, EMPEML Amended Judgment, ¶¶ 3, 4, 12.
51
        See Ex. Z at ¶¶ 16-18.




                                                        11
          Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 13 of 17



of the Port Fund or Port Link disclosing to the Port Fund’s limited partners the existence of either

the Claim Form or USD 57 million judgment.

                 D.       Apache Asia

        34.      The Port Fund engaged a Hong Kong-based financial advisor, Apache Asia, to

assist with the sale and financing of at least two of its investments.52

        35.      Evidence suggests that Apache Asia was not conducting business on an arm’s-

length basis: (a) KGLI registered the domain for Apache Asia’s website even before the company

was incorporated;53 (b) after Apache Asia was incorporated, the website was transferred to and

hosted on a server owned by Williams’s brother Matthew Williams;54 (c) throughout the website’s

existence, KGLI’s IT infrastructure manager has administered the domain;55 and (d) Apache Asia’s

website identifies only three transactions handled by the firm – two of which clearly relate to the

Port Fund while the third relates to an anonymous party.56

                 E.       Port Fund Lobbying and Public Relations Campaigns

        36.      In 2018, the Port Fund engaged five separate Lobbying Firms (through either Port

Link or the Port Fund’s counsel at Crowell & Moring, LLP) to lobby, according to disclosures

made in their lobbying registrations, for the release of the Port Fund monies that were frozen in

Dubai.57 GIC did not have knowledge of or consent to the engagement of or payments to these


52
        See Ex. AA, Apache Asia, http://apacheasia.com/index.php/transactions/; Ex. BB, Negros Exit Report, p. 17.
53
        See Ex. CC, Apache Asia Domain report, p. 3 (showing that the domain was registered on Nov. 16, 2012);
Ex. DD, Apache Asia Certificate of Incorporation (showing that the Apache Asia was incorporated on Feb. 7, 2013).
54
        See Ex. CC at p. 55 (showing server was moved to mattwilliamsconsulting.com on Apr. 20, 2013).
55
        See id. (showing that the domain was administered by Anas Matar); Ex. EE, Linkedin profile for Anas Matar.
56
        See Ex. AA.
57
        See Form LD-1, Lobbying Registration by American Continental Group to lobby for Crowell & Moring,
LLP on behalf of the Port Fund, effective July 1, 2018, https://soprweb.senate.gov/index.cfm?event=getFilingDetails
&filingID=F1BB27A9-198C-41B4-84A5-D0F62234B34C&filingTypeID=1; Form LD-1, Lobbying Registration by
Crowell & Moring LLP to lobby for Port Link on behalf of the Port Fund, effective July 9, 2018,



                                                        12
         Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 14 of 17



Lobbying Firms and Raedas has not identified any evidence showing that any Port Fund’s other

limited partners had such knowledge or consent. During the period from Q3 2018 through Q1

2019, the Lobbying Firms were paid over USD 2.7 million.58

        37.      Four of the very same Lobbying Firms identified in the preceding paragraph also

registered on behalf of KGLI, to lobby for, among other things, the imposition of sanctions against

members of the Kuwaiti government and the release from prison of Lazareva and Dashti,59

strongly suggesting that Port Fund monies may have been expended as part of a campaign that had

nothing to do with the Port Fund.

        38.      An August 1, 2019 engagement letter from public relations firm Tricuro LLC

(“Tricuro”) to public relations firm Sanglier Media (“Sanglier”) noted that Trircuro “ha[d] been

appointed to support [Sanglier] in [its] work for The Port Fund … and the campaign for Ms.




https://soprweb.senate.gov/index.cfm?event=getFilingDetails&filingID=A3A9A716-E156-4C3B-8897-281453DD3
AE1&filingTypeID=1; Form LD-1, Lobbying Registration by Squire Patton Boggs to lobby for Port Link on behalf
of the Port Fund, effective July 9, 2018, https://soprweb.senate.gov/index.cfm?event=getFilingDetails&
filingID=2CC511EA-7C41-4966-B058-FE4BD1D18C7B&filingTypeID=1; Form LD-1, Lobbying Registration by
Fahmy Hudome International, Inc to lobby for Port Link on behalf of the Port Fund, effective July 16, 2018,
https://soprweb.senate.gov/index.cfm?event=getFilingDetails&filingID=0E294720-341B-4F5C-A452-5E4B2D44D
AE8&filingTypeID=1; Form LD-1, Lobbying Registration by Brownstein Hyatt Farber Schreck, LLP to lobby for
Port Link on behalf of the Port Fund, effective Aug. 1, 2018, https://soprweb.senate.gov/index.cfm?event
=getFilingDetails&filingID=C48B4EDC-D2CC-44DF-806D-CD4020FC0624&filingTypeID=1.
58
         See Bill Lambrecht, A Bush, a Yeltsin and a Blair turn up heat on Kuwait over CEO’s imprisonment,
HOUSTON CHRONICLE (May 16, 2019), https://www.houstonchronicle.com/news/politics/texas/article/A-Bush-a-
Blair-and-a-Yeltsin-turn-up-heat-on-13848339.php.
59
          See Form LD-1, Lobbying Registration by Crowell & Moring LLP to lobby for KGLI, effective February
12, 2019, https://soprweb.senate.gov/index.cfm?event=getFilingDetails&filingID=0C042C29-FDE1-4E31-B584-
8A81682188BE&filingTypeID=1; Form LD-1, Lobbying Registration by Brownstein Hyatt Farber Schreck, LLP to
lobby for KGLI, effective Mar. 1, 2019, https://soprweb.senate.gov/index.cfm?event=getFilingDetails&filingID
=6C76A808-E045-4203-AFA4-0791AA62525C&filingTypeID=1; Form LD-1, Lobbying Registration by Fahmy
Hudome International, Inc to lobby for KGLI, effective Mar. 8, 2019, https://soprweb.senate.gov/index.cfm?event
=getFilingDetails&filingID=352D7099-711F-4B45-8364-572E9597BFC7&filingTypeID=1; Form LD-1, Lobbying
Registration by Squire Patton Boggs to lobby for Crowell & Moring LLP on behalf of KGLI, effective Aug. 1, 2019,
https://soprweb.senate.gov/index.cfm?event=getFilingDetails&filingID=670A1F7A-7884-4264-83BC-F8C47664E0
FB&filingTypeID=1.




                                                      13
          Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 15 of 17



Marsha Lazareva.”60 GIC did not have knowledge of or consent to the engagement of or payments

to these Public Relations Companies, and Raedas has not identified any evidence of such

knowledge of consent with regard to the Port Fund’s other limited partners. The focus of the public

relations campaign was: (a) “[t]he staggering injustice of the [Lazareva’s and Dashti’s] arrests and

continued detentions”; and (b) [t]he significant damage this is doing to Kuwait’s international

reputation among foreign investors,”61 strongly suggesting that Port Fund monies may have been

expended as part of a campaign that had nothing to do with the Port Fund.

        III.      TRANSACTIONS RELATED TO PORT FUND MISCONDUCT

        39.       Based on information gathered, reviewed, and learned during our investigation to

date, Raedas has determined that the Port Fund Companies and their principals have relationships

with nine foreign banks (“Foreign Banks”) that are likely to have been involved in USD

transactions related to the above-mentioned Port Fund-related misconduct. Those banks include:

(a) ABN AMRO Bank N.V.; (b) Al Ahli Bank of Kuwait (“Al Ahli Bank”); (c) Bank of the

Philippine Islands; (d) Burgan Bank; (e) HSBC Bank Middle East Limited, Kuwait (“HSBC

Middle East”); (f) Kuwait Finance House; (g) Mashreqbank PSC; (h) National Bank of Kuwait;

and (i) Noor Bank. Raedas has identified the Correspondent Banks included in the Application as

U.S. correspondent banks for one or more of the Foreign Banks.




60
        See Ex. FF, FARA Registration Statement, Exhibit A, filed by Tricuro on behalf of Lazareva (via subcontract
with Sanglier) on Oct. 4, 2019, https://efile.fara.gov/docs/6285-Exhibit-AB-20191004-5.pdf.
61
        See id.




                                                        14
          Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 16 of 17



        40.       In addition, an indictment filed in one of Lazareva’s and Dashti’s criminal

prosecutions in Kuwait62 reveals several alleged transactions of relevance to the Application:

                  a.        Lazareva debited funds from a Port Fund account in favor of an account

                            held by KGLI – account number 0603723549201 – at Al Ahli Bank (whose

                            U.S. correspondent banks are Standard Chartered and Bank of New York

                            Mellon);63

                  b.        Lazareva transferred funds to an account held by Al-Morabitoon

                            International Company (an entity owned by Dashti, among others) –

                            account number 3160001319 – at Burgan Bank (whose U.S. correspondent

                            banks is J.P. Morgan);64

                  c.        Lazareva transferred funds to an account held by Dashti at HSBC (likely

                            HSBC Middle East, whose U.S. correspondent bank is HSBC);65 and

                  d.        Lazareva transferred funds to an account held by Dashti at Kuwait Finance

                            House (whose U.S. correspondent bank is Citibank).66

                                                      ***




62
        See supra Section I.
63
         See Ex. GG, Translation of April 26, 2017 Certificate of Charges in Case 1496/2012, p. 5, Arabic original
available at http://www.pogoarchives.org/m/co/KGL-indictment.pdf.
64
        See id.
65
        See id. at p. 10.
66
        See id.



                                                       15
         Case 1:19-mc-00593-VSB Document 7 Filed 12/27/19 Page 17 of 17




       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed inJAJ/\ITA   ®.e«'AA CA ,      on this the 26th day of December 2019.




                                                 Nicholas Bortman




                                               16
